     Case 2:18-cv-01281 Document 10 Filed 10/02/18 Page 1 of 3 PageID #: 50



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

BRADELY COTTRELL, on behalf of the
ESTATE OF BERNARD DALE COTTRELL,

       Plaintiff,

v.                                                           CIVIL ACTION NO. 2:18-cv-1281

NATHAN SCOTT STEPP, Individually as a
member of the West Virginia State Police;
ZACH W. HARTLEY, Individually as a
member of the West Virginia State Police;
OKEY S. STARSICK, Individually as a
member of the West Virginia State Police;
ROBERT B. HICKMAN, Individually as a
member of the Roane County Sheriff’s Department;
ROANE COUNTY SHERIFF’S DEPARTMENT;
and WEST VIRGINIA STATE POLICE,

       Defendants.


     DEFENDANTS TROOPER STEPP, TROOPER HARTLEY, FIRST SERGEANT
     STARSICK, AND WEST VIRGINIA STATE POLICE’S MOTION TO DISMISS

       COME NOW, these Defendants, Nathan Scott Stepp, Zach W. Hartley, Okey S. Starsick,

and West Virginia State Police, by counsel, Michael D. Mullins, James E. McDaniel, and the law

firm of Steptoe & Johnson PLLC, pursuant to Rule 12(b)(1) and 12(b)(6) of the Federal Rules of

Civil Procedure, and hereby move this Honorable Court to dismiss portions of the Complaint

against them over which the Court lacks jurisdiction or that fail to state a claim against them

upon which relief can be granted. As set forth more fully in the Memorandum of Law in Support,

the Court lacks subject-matter jurisdiction over the West Virginia State Police, and Plaintiff fails

to state a claim upon which relief can be granted against the Defendants in Counts II, III, IV (in

part), and VI. These portions of Plaintiffs’ Complaint should be dismissed with prejudice.
   Case 2:18-cv-01281 Document 10 Filed 10/02/18 Page 2 of 3 PageID #: 51



                                  NATHAN SCOTT STEPP, ZACH W.
                                  HARTLEY, OKEY S. STARSICK, and
                                  WEST VIRGINIA STATE POLICE


                                  By counsel:


                                  /s/ Michael D. Mullins
                                  Michael D. Mullins, Esquire [WVSB #7754]
                                  James E. McDaniel, Esquire [WVSB #13020]
STEPTOE & JOHNSON PLLC            Chase Tower, 17th Floor
      Of Counsel                  707 Virginia Street East
                                  Post Office Box 1588
                                  Charleston, WV 25326-1588
                                  Telephone: 304-353-8000
                                  Facsimile: 304-353-8180
                                  Michael.Mullins@steptoe-johnson.com
                                  Jim.McDaniel@steptoe-johnson.com




                                     2
     Case 2:18-cv-01281 Document 10 Filed 10/02/18 Page 3 of 3 PageID #: 52



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

BRADELY COTTRELL, on behalf of the
ESTATE OF BERNARD DALE COTTRELL,

       Plaintiff,
v.                                                         CIVIL ACTION NO. 2:18-cv-1281

NATHAN SCOTT STEPP, Individually as a
member of the West Virginia State Police;
ZACH W. HARTLEY, Individually as a
member of the West Virginia State Police;
OKEY S. STARSICK, Individually as a
member of the West Virginia State Police;
ROBERT B. HICKMAN, Individually as a
member of the Roane County Sheriff’s Department;
ROANE COUNTY SHERIFF’S DEPARTMENT;
and WEST VIRGINIA STATE POLICE,

       Defendants.

                                   CERTIFICATE OF SERVICE
         I hereby certify that on the 2nd day of October, 2018, I filed the foregoing “Defendants
Trooper Stepp, Trooper Hartley, First Sergeant Starsick, and West Virginia State Police’s
Motion to Dismiss” by utilizing the CM/ECF system which will send electronic notification of
said filing to counsel as listed below:

                                     Russell A. Williams
                              Katz Kantor Stonestreet & Buckner
                                 112 Capitol Street, Suite 100
                                    Charleston, WV 25301
                                     Counsel for Plaintiff

                                            /s/ Michael D. Mullins
                                            Michael D. Mullins, Esquire [WVSB #7754]
                                            James E. McDaniel, Esquire [WVSB #13020]
STEPTOE & JOHNSON PLLC                      Chase Tower, 17th Floor
     Of Counsel                             707 Virginia Street East
                                            Post Office Box 1588
                                            Charleston, WV 25326-1588
                                            Telephone: 304-353-8000
                                            Facsimile: 304-353-8180
                                            Michael.Mullins@steptoe-johnson.com
                                            Jim.McDaniel@steptoe-johnson.com
